DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
As no domestic benefit or foreign priority has been requested by Applicant, the effective filing date of the instant application is the actual filing date of 14 Nov 18.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 7, 11, 20-21, 23, and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 13 and 15 of U.S. Patent No. 10780752.  Additionally/alternatively, Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 13-15 of U.S. Patent No. 10780752.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10780752 read on the claims of the instant application.
Regarding Claims 1 and 11 (each independent), US 10780752’s combination of Claims 13 and 15 discloses a driver assistance system for a vehicle having a hitch (per Claim 1) / a vehicle comprising a hitch mounted on a rear of the vehicle (per Claim 11) (“a vehicle”, “a vehicle steering system”, “an imager mounted with and directed to a rear of the vehicle”, “and a controller”, “a location of a hitch ball mounted to the vehicle in the image data”, all per Claim 13), a trailer detection system (“an imager”), a steering system (“a vehicle steering system”), and a driver assistance system including (per Claim 11) a controller (“and a controller”), wherein the controller is configured to (a) receive a trailer function activation input (either the vehicle being placed into the hitch assist driving mode “operating in a hitch assist driving mode”, per Claim 13, or else being instructed to switch into a trailer backup control mode “the controller further operates in a trailer backup assist mode including: using an input having a rotating element…using an input from the rotating element to as a , (b) determine whether a trailer is coupled with the hitch or is uncoupled from the hitch in response to receiving the trailer function activation input (the controller “determines” that the trailer is uncoupled from the hitch if the input is the vehicle being placed into the hitch assist driving mode, per Claim 13, and the controller “determines” that the trailer is coupled from the hitch if the input from the operating element is the trailer backup control signal, per Claim 15), one of (per Claim 11) (c) in response to determining that the trailer is uncoupled from the hitch (the vehicle being placed into the hitch assist driving mode “operating in a hitch assist driving mode”, per Claim 13), execute a hitch assistance operating routine, including outputting a reverse hitching path control signal to the steering system, the reverse hitching path control signal causing the vehicle to maneuver during reversing to align the hitch with (per Claims 1 and 11) a coupler of the trailer (per Claim 1) / the coupler [a coupler of the trailer] (per Claim 11) (“executing a feature extraction function, including a continuous analysis of successive still images, to determine a location of a hitch ball mounted to the vehicle in the image data; and operating in a hitch assist driving mode including outputting a steering control signal to the steering system in reversing of the vehicle to align the hitch ball location with a coupler of a trailer”, per Claim 13), and (d) in response to determining that the trailer is coupled with the hitch (if the input from the operating element is the trailer backup control signal, per Claim 15), execute a trailer backup assistance routine, including outputting a trailer backing path control signal to the steering system, the trailer backing path control signal causing the steering system to maneuver the vehicle to maintain the vehicle and trailer on a specified path during reversing of the vehicle and the trailer (“controlling the vehicle steering system to maintain the vehicle, when coupled with a trailer at the hitch ball location, on a backing path determined using the hitch ball location”, per Claim 15).
Regarding Claim 20 (independent), US 10780752’s combination of Claims 13 and 15 discloses a method for assisting a driver in reversing a vehicle (“a vehicle”, per Claim 13, “operating , comprising receiving a trailer function activation input (either the vehicle being placed into the hitch assist driving mode “operating in a hitch assist driving mode”, per Claim 13, or else being instructed to switch into a trailer backup control mode “the controller further operates in a trailer backup assist mode including: using an input having a rotating element…using an input from the rotating element to as a trailer backup control signal”, per Claim 15); in response to receiving the trailer function activation input, using a trailer detection system (“a vehicle”, “a vehicle steering system”, “an imager”, “and a controller”, “a hitch ball mounted to the vehicle”, all per Claim 13, “an input having a rotating element”, per Claim 15) to determine whether a trailer is coupled with the hitch or is uncoupled from the hitch (the controller “determines” that the trailer is uncoupled from the hitch if the input is the vehicle being placed into the hitch assist driving mode, per Claim 13, and the controller “determines” that the trailer is coupled from the hitch if the input from the operating element is the trailer backup control signal, per Claim 15) disposed on a rear of the vehicle (“an imager mounted with and directed to a rear of the vehicle”, “a location of a hitch ball mounted to the vehicle in the image data”, both per Claim 13); in response to determining that the trailer is not coupled with the hitch (the vehicle being placed into the hitch assist driving mode “operating in a hitch assist driving mode”, per Claim 13), execute a hitch assistance operating routine, including outputting a reverse hitching path control signal to the steering system, the reverse hitching path control signal causing the vehicle to maneuver during reversing to align the hitch with the coupler [a coupler of the trailer] (“executing a feature extraction function, including a continuous analysis of successive still images, to determine a location of a hitch ball mounted to the vehicle in the image data; and operating in a hitch assist driving mode including outputting a steering ), and (d) in response to determining that the trailer is coupled with the hitch (if the input from the operating element is the trailer backup control signal, per Claim 15), execute a trailer backup assistance routine, including outputting a trailer backing path control signal to the steering system, the trailer backing path control signal causing the steering system to maneuver the vehicle to maintain the vehicle and trailer on a specified path during reversing of the vehicle and the trailer (“controlling the vehicle steering system to maintain the vehicle, when coupled with a trailer at the hitch ball location, on a backing path determined using the hitch ball location”, per Claim 15).
Regarding Claim 2, US 10780752’s combination of Claims 13 and 15 discloses the elements of Claim 1, and US 10780752’s Claim 13 further discloses that the trailer detection system includes a vision-based imaging system (“an imager mounted with and directed to a rear of the vehicle and outputting image data including a series of still image frames at sequential intervals”, per Claim 13).
Regarding Claim 5, US 10780752’s combination of Claims 13 and 15 discloses the elements of Claim 2, and US 10780752’s combination of Claims 13 and 15 discloses that the controller is further configured to use the trailer detection system (“an imager mounted with and directed to a rear of the vehicle and outputting image data including a series of still image frames at sequential intervals”, per Claim 13) in deriving the trailer backing path control signal as the trailer backing path control signal is output to the steering system (“executing a feature extraction function, including a continuous analysis of successive still images, to determine a location of a hitch ball mounted to the vehicle in the image data”, per Claim 13, “the controller further operates in a trailer backup assist mode including…controlling the vehicle steering system to maintain the vehicle, when coupled with a trailer at the hitch ball location, on a backing path determined using the hitch ball location”, per Claim 15).
Regarding Claim 7, US 10780752’s combination of Claims 13 and 15 discloses the elements of Claim 2, and US 10780752’s Claim 13 discloses that the controller is further configured to use the trailer detection system in deriving the reverse hitching path control signal such that outputting the reverse hitching path control signal aligns a center of the hitch with the coupler of the trailer (“executing a feature extraction function, including a continuous analysis of successive still images, to determine a location of a hitch ball mounted to the vehicle in the image data; and operating in a hitch assist driving mode including outputting a steering control signal to the steering system in reversing of the vehicle to align the hitch ball location with a coupler of a trailer”, per Claim 13).  Additionally/alternatively, it should be further noted that US 10780752’s Claim 14 further discloses these limitations (“in the hitch assist driving mode, the controller further: derives position data for a coupler of a trailer using the image data; derives a vehicle path to position the location of the hitch ball in an aligned position with the coupler; and outputs the steering control signal to the steering system to maintain the vehicle along the path to align the hitch ball location with a coupler of a trailer”, per Claim 14).
Regarding Claim 21, US 10780752’s combination of Claims 13 and 15 discloses the elements of Claim 1, and US 10780752’s combination of Claims 13 and 15 discloses that the trailer function activation input is a first trailer function activation input (the vehicle being placed into the hitch assist driving mode “operating in a hitch assist driving mode”, per Claim 13), the controller being further configured to: to execute only one of the hitch assistance operating routine or the trailer backup assistance routine subsequent to receiving the first trailer function activation input (“executing a feature extraction function, including a continuous analysis of successive still images, to determine a location of a hitch ball mounted to the vehicle in the image data; and operating in a hitch assist driving mode including outputting a steering control signal to the steering system in reversing of the vehicle to align the hitch ball location with a coupler of a trailer”, per Claim 13); and determine whether a trailer is coupled with the hitch or is uncoupled the controller “determines” that the trailer is coupled from the hitch if the input from the operating element is the trailer backup control signal, per Claim 15), in response to receiving a second trailer function activation input (the controller being instructed to switch into a trailer backup control mode “the controller further operates in a trailer backup assist mode including: using an input having a rotating element…using an input from the rotating element to as a trailer backup control signal”, per Claim 15).
Regarding Claim 23, US 10780752’s combination of Claims 13 and 15 discloses the elements of Claim 20, and US 10780752’s Claim 13 discloses that the steps of receiving the trailer function activation input, determining whether the trailer is coupled with or is uncoupled from the hitch, executing the hitch assistance operating routine, and executing the trailer backup assistance routine, are carried out using a controller (“and a controller”, per Claim 13).
Regarding Claim 25, US 10780752’s combination of Claims 13 and 15 discloses the elements of Claim 20, and US 10780752’s Claim 13 discloses that the trailer function activation input is a first trailer function activation input (the vehicle being placed into the hitch assist driving mode “operating in a hitch assist driving mode”, per Claim 13); only one of the hitch assistance operating routine or the trailer backup assistance routine is executed subsequent to receiving the first trailer function activation input (“executing a feature extraction function, including a continuous analysis of successive still images, to determine a location of a hitch ball mounted to the vehicle in the image data; and operating in a hitch assist driving mode including outputting a steering control signal to the steering system in reversing of the vehicle to align the hitch ball location with a coupler of a trailer”, per Claim 13).
Regarding Claim 26, US 10780752’s combination of Claims 13 and 15 discloses the elements of Claim 25, and US 10780752’s Claim 15 discloses receiving a second trailer function activation input (the controller being instructed to switch into a trailer backup control mode “the controller further operates in a trailer backup assist mode including: using an input having a rotating element…using an input from the rotating element ; in response to receiving a second trailer function activation input, determining whether a trailer is coupled with the hitch or is uncoupled from the hitch (the controller “determines” that the trailer is coupled from the hitch if the input from the operating element is the trailer backup control signal, per Claim 15); and one of: in response to determining that the trailer is not coupled with the hitch, executing the hitch assistance operating routine, including outputting the reverse hitching path control signal to the steering system, the reverse hitching path control signal causing the vehicle to maneuver during reversing to align the hitch with the coupler of the trailer; and in response to determining that the trailer is coupled with the hitch, executing the trailer backup assistance routine, including outputting the trailer backing path control signal to the steering system, the trailer backing path control signal causing the steering system to maneuver the vehicle to maintain the vehicle and trailer on the specified path during reversing of the vehicle and the trailer (“controlling the vehicle steering system to maintain the vehicle, when coupled with a trailer at the hitch ball location, on a backing path determined using the hitch ball location”, per Claim 15).
Claims 3-4, 6, 8-9, 15, 22, and 24 are rejected on the ground of obvious-type nonstatutory double patenting as being unpatentable over the combination of Claims 13 and 15 of U.S. Patent No. 10780752 in view of Shank et al. (US 2018/0147900), herein “Shank”.  For each of these particular claims, wherever the combination of Claims 13 and 15 fail to disclose the claimed limitations, Shank clearly discloses them (see the applicable citations per the prior art rejection section below, as these citations will not be duplicated here for the sake of brevity).
Claims 10, 19, 22, and 24 are rejected on the ground of obvious-type nonstatutory double patenting as being unpatentable over the combination of Claims 13 and 15 of U.S. Patent No. 10780752 in view of Shank, further in view of Hafner et al. (US 2014/0249691), herein “Hafner”.  For each of these particular claims, wherever the combination of Claims 13 and 15 fail to disclose the claimed limitations, Shank as modified by Hafner clearly teaches them (see the applicable citations per the prior art rejection section below, as these citations will not be duplicated here for the sake of brevity).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11 and 20 (and Claims 15, 19, and 23-26 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  These two independent claims each use the term “the coupler”; however, this term lacks proper antecedent basis for use within these claims.  For purposes of compact prosecution, the Examiner is interpreting the limitation “to align the hitch with the coupler” to instead be “to align the hitch with a coupler of the trailer” (as is properly utilized in independent Claim 1).  Appropriate corrections are required.
Claims 1, 11, 20-22, and 26 (and Claims 2-10, 15, 19, and 23-25 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of independent Claims 1, 11, and 20, and each of dependent Claims 22 and 26 include the phase “maneuver the vehicle to maintain the vehicle and trailer”; however, without having the word “the” or “said” before “trailer” makes it unclear as to whether or not this trailer is the same one that is mentioned earlier in the claims.  Additionally, dependent Claims 21 and 26 each use the term “a trailer” again, which similarly, makes it unclear as to whether or not this trailer is the same one that is mentioned earlier in the claims.  If it’s meant to be the same trailer then it requires “the” or “said” in front of it, but if it’s meant to be a different trailer then each trailer needs to be clearly differentiated from each other (i.e. “a first trailer” vs. “a second trailer”, etc.).  For purposes of compact prosecution the Examiner is interpreting this phrase in the independent Claims 1, 11, and 20 and dependent Claims 22 and 26 to instead be “maneuver the vehicle to maintain the vehicle and the trailer”, and the term in dependent Claims 21 and 26 to instead be “the trailer”.  Finally, Claim 22 has this same issue again, but relating to the terms “a coupler of the trailer” and “a specified path” (and as such, they should be changed to “the coupler of the trailer” and “the specified path”, respectively).  Appropriate corrections are required.

Claims 1-10, 20, and 23-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of independent Claims 1 and 20 describe a first function/process that when it can be determined that a trailer is not already coupled to a vehicle that has a hitch, a controller executes a hitch assistance operating routine to assist the vehicle in backing up while aligning its hitch with the coupler of the trailer.  Each of independent Claims 1 and 20 also describe a second function/process that when it can be determined that a trailer is already coupled to a vehicle that has a hitch, a controller executes a trailer backup assistance routine to assist the vehicle in backing up with the trailer while maintaining a specified path.  However, unlike independent Claim 11 (and dependent Claims 21-22 and 25-26), these independent claims (and dependent Claims 2-10 and 23-24) are not clear as to whether they are deliberately trying to leave open the possibility of executing both the first function/process and then the second function/process subsequently, since the objective of the first function/process is to enable the coupling of the vehicle’s hitch to the trailer’s coupler, and once that occurs, it appears that a successful coupling would potentially trigger the second function/process.  This is because the step of or the other.  Appropriate corrections are required.  Additionally, in the case of Claim 23, the claim appears to require that each of the listed steps (all four) are carried out with a controller; however, based on the discussion above, it appears that the first two and only one of the last two are actually carried out.  As such, it appears that Claim 23 should be instead claimed as follows: “the steps of (a) receiving the trailer function activation input, (b) determining whether the trailer is coupled with or is uncoupled from the hitch, and either (c) executing the hitch assistance operating routine, or (d) executing the trailer backup assistance routine, are carried out using a controller”.  Appropriate corrections are required.
Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  This claim uses the term “the tongue”; however, this term lacks proper antecedent basis for use within this claim.  For purposes of compact prosecution, the Examiner is interpreting this use of “the tongue” to instead be “a tongue of the trailer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, 15, and 20-26 are rejected under 35 USC 102(a)(1)/(a)(2) as being anticipated by Shank et al. (US 2018/0147900), herein “Shank”.
Regarding Claims 1, 11, and 20 (each independent), Shank discloses:
a driver assistance system (control system 10) for a vehicle (vehicle V, vehicle 60, “A vehicle trailer connect system and automated parking system for use with a motor vehicle”, Abstract) having a hitch (“a motor vehicle hitch”, Abstract, see Figs. 5, 7, 10, and 12), (per Claim 1) / a vehicle, (per Claim 11) (vehicle V, vehicle 60, “A vehicle trailer connect system and automated parking system for use with a motor vehicle”, Abstract) / a method for assisting a driver in reversing a vehicle, (per Claim 20) (vehicle V, vehicle 60, “A vehicle trailer connect system / comprising:
a hitch mounted/disposed on a rear of the vehicle; (per Claims 11 and 20) (“a motor vehicle hitch”, Abstract, see Figs. 5, 7, 10, and 12)
a trailer detection system; (per Claims 1, 11, and 20) (this is the combination of the input received by the controller that either initiates an auto-hitch mode (which enables the controller to “determine” that the trailer is not yet connected to the vehicle, and further enables the controller to “determine” that the trailer is connected to the vehicle upon successful execution of the auto-hitch mode) or initiates a trailer-backup mode (which enables the controller to “determine” that the trailer is connected to the vehicle) and the image gathering apparatus 30 that can then visually confirm these determinations by “detecting” the locations of both the vehicle hitch and the trailer’s coupler, “The exemplary image gathering apparatus 30 is a standard image gathering camera that is already found on many vehicles”, Paragraph 28, “initiating the alignment by actuating a switch”, Paragraph 48, “In the case where the trailer is automatically attached to the vehicle, the vehicle can then navigate back to where the person who gave the command is located, or to a location of the person's choice”, Paragraph 54)
a steering system; and (per Claims 1 and 11) (“A system controller guides vehicle steering as the vehicle is backed”, Abstract, “As the vehicle steering wheel is controlled…An optimum instantaneous steering angle (sa) for achieving alignment as defined by the steering wheel is calculated”, Paragraphs 37-38)
control system 10, control module/circuit 20, “A vehicle trailer connect system and automated parking system for use with a motor vehicle”, Abstract)
receive (per Claims 1 and 11) / receiving (per Claim 20) a trailer function activation input (i.e. the input received by the controller that either initiates an auto-hitch mode or initiates a trailer-backup mode);
determine whether a trailer is coupled with the hitch or uncoupled from the hitch in response to receiving the trailer function activation input (per Claims 1 and 11) / in response to receiving the trailer function activation input, using the trailer detection system to: determine whether a trailer is coupled with or is uncoupled from the hitch (per Claim 20); (the controller “determines” that the trailer is not yet connected to the vehicle in response to a remote user initiating the auto-hitch mode, the controller “determines” that the trailer is connected to the vehicle in response to the remote user initiating the trailer-backup mode, and the controller also “determines” that the trailer is connected to the vehicle at the conclusion of a successful execution of the auto-hitch mode, and these “determinations” are further “confirmed” with the image gathering apparatus 30; “When the locations of both the vehicle ball and the trailer hitch receiver portion have been determined”, Paragraph 28, “the system could be fully autonomous such that the vehicle operator engages the system and the vehicle trailer connect system 10 controls all aspects of the trailer connection operation including gear selection, steering, acceleration, and braking. The operator would have to take no action in the alignment process other than initiating the alignment by actuating a switch”, Paragraph 48, “the system would allow for the system to be engaged remotely”, Paragraph 49, “trailer backup mode”, Paragraph 53); and
one of: (per Claims 1 and 20)
in response to determining that the trailer is uncoupled from the hitch, execute a hitch assistance operating routine (the controller receiving the input from a remote operator placing the vehicle into the auto-hitch mode, “the operator may then activate a switch by pressing it or touching it in the case where a capacitive sensing switch is employed. The system will then commence to align the vehicle to the trailer hitch”, Paragraph 44), including outputting a reverse hitching path control signal to the steering system, the reverse hitching path control signal causing the vehicle to maneuver during reversing to align the hitch with (per Claims 1 and 11) a coupler of the trailer / a of the trailer (per Claim 11) (“When the locations of both the vehicle ball and the trailer hitch receiver portion have been determined, the control circuit 20 processes the images and determines distance between the two objects. Based on the distance between them and the turning characteristics of the particular vehicle, a route is determined that will align the vehicle ball and the trailer hitch. A flow diagram 110 shown in FIG. 6 details this process”, Paragraph 33, “The calculated desired steering angle is sent to software routine 131 to update the steering control. Routine 131 sends pertinent information to the vehicle through vehicle communication bus 50. The vehicle power steering control then processes the requested steering wheel angle and rotates the steering wheel to the requested orientation”, Paragraph 39); or (per Claim 1) / or (per Claim 11) / in response to determining that the trailer is not coupled with the hitch, executing a hitch assistance operating routine (the controller receiving the input from a remote operator placing the vehicle into the auto-hitch mode, “the operator may then activate a switch by pressing it or touching it in the case where a capacitive sensing switch is employed. The system will then commence to align the vehicle to the trailer hitch”, Paragraph 44), a of the trailer; or (per Claim 20) (“When the locations of both the vehicle ball and the trailer hitch receiver portion have been determined, the control circuit 20 processes the images and determines distance between the two objects. Based on the distance between them and the turning characteristics of the particular vehicle, a route is determined that will align the vehicle ball and the trailer hitch. A flow diagram 110 shown in FIG. 6 details this process”, Paragraph 33, “The calculated desired steering angle is sent to software routine 131 to update the steering control. Routine 131 sends pertinent information to the vehicle through vehicle communication bus 50. The vehicle power steering control then processes the requested steering wheel angle and rotates the steering wheel to the requested orientation”, Paragraph 39)
in response to determining that the trailer is coupled with the hitch, and execute a trailer backup assistance routine (the controller receiving the input from a remote operator placing the vehicle into the trailer backup mode, “the system would allow for the system to be engaged remotely”, Paragraph 49, “trailer backup mode”, Paragraph 53), including outputting a trailer backing path control signal to the steering system, the trailer backing path control signal causing the steering system to maneuver the vehicle to maintain the vehicle and the trailer on a specified path during reversing of the vehicle and the trailer (per Claims 1 and 11) (“In the case where the trailer is automatically attached to the vehicle, the vehicle can then navigate back to where the person who gave the command is located, or to a location of the person's choice”, Paragraph 54) / in response to determining that the trailer is coupled with the hitch, executing a trailer backup assistance routine (the controller receiving the input from a remote operator placing the vehicle into the trailer backup mode, “the system would allow for the , including outputting a trailer backing path control signal to the steering system, the trailer backing path control signal causing the steering system to maneuver the vehicle to maintain the vehicle and the trailer on a specified path during reversing of the vehicle and the trailer (per Claim 20) (“In the case where the trailer is automatically attached to the vehicle, the vehicle can then navigate back to where the person who gave the command is located, or to a location of the person's choice”, Paragraph 54).
Regarding Claim 2, Shank discloses the system of Claim 1, and Shank further discloses that:
the trailer detection system (the combination of the input received by the controller that either initiates an auto-hitch mode or initiates a trailer-backup mode, and the image gathering apparatus 30) includes a vision-based imaging system (camera C, image sensor 30; “an image of what is behind the vehicle”, Paragraph 5, “rearview camera system”, Paragraph 6, “The exemplary image gathering apparatus 30 is a standard image gathering camera that is already found on many vehicles”, Paragraph 28).
Regarding Claim 3, Shank discloses the system of Claim 2, and Shank further discloses that the controller is further configured to: determine that the trailer is not coupled with the hitch (the controller “determines” that the trailer is not yet connected to the vehicle in response to a remote user initiating the auto-hitch mode, which is then “confirmed” with the image gathering apparatus 30) by identifying a tongue position of a tongue of the trailer (trailer hitch receiver portion 52) within an image of the rear of the vehicle (“The system 10 is programmed to look for and recognize an identifying mark such as the predefined target 54 that is located at a specific location on the trailer hitch receiver portion 52”, Paragraph 31) relative to a hitch position of the hitch (“a visual interrogation of the area behind the vehicle could also determine the ball location similar to the targeting system described for .
Regarding Claim 4, Shank discloses the system of Claim 2, and Shank further discloses that the controller is further configured to: determine that the trailer is coupled with the hitch (the controller “determines” that the trailer is connected to the vehicle in response to a remote user initiating the trailer-backup mode and/or the controller “determines” that the trailer is connected to the vehicle at the conclusion of a successful execution of the auto-hitch mode, both of which are “confirmed” with the image gathering apparatus 30) when a tongue of the trailer (trailer hitch receiver portion 52) is identified in an image of the rear of the vehicle and the hitch is not identified in the image (this is inherent as the ball hitch will disappear from view upon execution of the auto-hitch mode since the tongue of the trailer will cover the ball hitch of the vehicle when a successful connection occurs at the end of the auto-hitch mode execution; “a visual interrogation of the area behind the vehicle could also determine the ball location similar to the targeting system described for identifying where the trailer hitch receiver portion is located”, Paragraph 32, “When the locations of both the vehicle ball and the trailer hitch receiver portion have been determined, the control circuit 20 processes the images and determines distance between the two objects “, Paragraph 33, “when the distance between the vehicle ball and the trailer hitch closes to zero the ball and the hitch will be aligned such that the trailer hitch may simply be lowered onto the ball of the vehicle as shown in FIG. 10. The lowering of the trailer hitch onto the ball may be done…automatically. An automatic system could entail a vehicle that lowers the rear suspension (kneels) so that the ball 61 can be moved under the trailer hitch. This is implemented by the controller communicating with a suspension control by means of the vehicle bus 50. Reference U.S. Pat. Nos. 6,470,248 and 6,428,363 which are incorporated herein by reference in their .
Regarding Claims 5-6 and 15, Shank discloses the system of Claim 2 (per Claim 5) and the vehicle of Claim 11 (per Claim 15), and Shank further discloses that:
the trailer detection system (the combination of the input received by the controller that either initiates an auto-hitch mode or initiates a trailer-backup mode, and the image gathering apparatus 30) includes a vision-based imaging system having at least one camera mounted on and directed outwardly to the rear of the vehicle; (camera C, image sensor 30; “an image of what is behind the vehicle”, Paragraph 5, “rearview camera system”, Paragraph 6, “The exemplary image gathering apparatus 30 is a standard image gathering camera that is already found on many vehicles”, Paragraph 28); and (per Claim 15)
the controller is further configured to:
use the trailer detection system in deriving the trailer backing path control signal as the trailer backing path control signal is output to the steering system (per Claim 5 and Claim 15); and (“in a trailer backup mode…a vehicle data gathering device such as a camera can monitor the relationship between the vehicle and the trailer”, Paragraph 53, “In the case where the trailer is automatically attached to the vehicle, the vehicle can then navigate back to where the person who gave the command is located, or to a location of the person's choice”, Paragraph 54)
trailer hitch receiver portion 52) and determine an angle of the trailer relative to the vehicle and inputs the angle into a feedback-based algorithm for deriving the trailer backing path control signal (per Claim 6, dependent upon Claim 5, and Claim 15) (“The system 10 is programmed to look for and recognize an identifying mark such as the predefined target 54 that is located at a specific location on the trailer hitch receiver portion 52”, Paragraph 31, “a visual interrogation of the area behind the vehicle could also determine…where the trailer hitch receiver portion is located”, Paragraph 32, “in a trailer backup mode…a vehicle data gathering device such as a camera can monitor the relationship between the vehicle and the trailer”, Paragraph 53, “In the case where the trailer is automatically attached to the vehicle, the vehicle can then navigate back to where the person who gave the command is located, or to a location of the person's choice”, Paragraph 54).
Regarding Claim 7, Shank discloses the system of Claim 2, and Shank further discloses that the controller is further configured to use the trailer detection system (“The exemplary image gathering apparatus 30 is a standard image gathering camera that is already found on many vehicles”, Paragraph 28) in deriving the reverse hitching path control signal such that outputting the reverse hitching path control signal aligns a center of the hitch with the coupler of the trailer (“the horizontal distance, or offset, of the hitch receiver from the centerline of the vehicle is determined by routine 122 using pixel count on image sensor 30…Since the centerline of the vehicle is considered zero, the horizontal distance hd is simply the pixel count away from centerline. The angle of the trailer hitch receiver from the vehicle centerline is therefore .alpha.=arctan(hd/vd) as can be seen in FIG. 14. Trailer hitch receiver alignment information is sent to operator feedback routine 115 for processing. As the vehicle steering wheel is controlled and the vehicle backed toward the trailer from a starting position (FIG. 14 for example) the trailer receiver becomes more closely aligned with the hitch. As seen in FIG. .
Regarding Claims 8-9, Shank discloses the system of Claim 1, and Shank further discloses that the controller is further configured to:
require that determining whether the trailer is coupled with the hitch or is uncoupled from the hitch be completed within a predetermined time interval (this is inherent as the predetermined time interval is the processing time that passes before the controller gives up; “If there are unacceptable sensor states, or hitch or ball locations cannot be determined, the control 20 will terminate the automatic alignment process and will send a status indicating signal to operator feedback routine 115”, Paragraph 36; furthermore, see Paragraph 171 of Hafner, which could be used as a modifying reference under 35 USC 103 to additionally/alternatively reject this claim: “In the event the target is not acquired 614 after a predetermined amount of time lapses, the driver is notified 618”) or to a predetermined confidence level; and
in response to determining whether the trailer is coupled with the hitch or is uncoupled from the hitch not being completed within either the predetermined time interval (see citations both above and below pertaining to the operator feedback routine 115) or to the predetermined confidence level, request a user input to a human-machine interface within the vehicle regarding whether the trailer is coupled with or uncoupled from the hitch (per Claim 8) / request the user input by causing the human-machine interface within the vehicle to present a user prompt with at least one selectable item corresponding with a corresponding one of inputting that the trailer is not coupled with the hitch or that that the trailer is coupled with the hitch (per Claim 9, dependent on Claim 8) (“Confirmation of the correct hitch and/or marking thereof can be accomplished by the user engaging with a visual display 117. The visual display 117 will show the identified items in the field of view and will accept a particular item based on operator feedback 115. The feedback can be by discrete physical switch, or in the case of a touch screen, a video button shown on the display or by .
Regarding Claims 21 and 25, Shank discloses the system of Claim 1 and the method of Claim 20, respectively, and Shank further discloses that the trailer function activation input is a first trailer function activation input (per Claims 21 and 25) (i.e. the input received by the controller that initiates the auto-hitch mode),
the controller being further configured tore-determine whether the trailer is coupled with the hitch or is uncoupled from the hitch, in response to receiving a second trailer function activation input (per Claim 21) / ; and wherein the method further comprises re-determining whether the trailer is coupled with the hitch or is uncoupled from the hitch, in response to receiving a second trailer function activation input (per Claim 25) (the input received by the controller that initiates the trailer backup mode after successful completion of the original 
Regarding Claims 22 and 26, Shank discloses the system of Claim 21 and the method of Claim 25, respectively, and Shank further discloses that the controller is further configured to: (per Claim 22) / wherein: (per Claim 26)
subsequent to receiving the second trailer function activation input and re-determining whether the trailer is coupled with the hitch or is uncoupled from the hitch, execute one of: (per Claim 22) / subsequent to receiving the second trailer function activation input and re-determining whether the trailer is coupled with the hitch or is uncoupled from the hitch, execute one of: (per Claim 26) (the input received by the controller that initiates the trailer backup mode after successful completion of the original input that initiated the auto-hitch mode, wherein the controller “re-determines” that the trailer is connected to the vehicle in response to a remote user initiating the trailer-backup mode, which is again “confirmed” with the image gathering apparatus 30)
in response to determining that the trailer is not coupled with the hitch, (per Claims 22 and 26) the coupler (per Claim 22) / the coupler (per Claim 26) of the trailer; or (per Claims 22 and 26)
in response to determining that the trailer is coupled with the hitch, (per Claims 22 and 26) the controller receiving the input from a remote operator placing the vehicle into the trailer backup mode, “the system would allow for the system to be , including outputting the trailer backing path control signal to the steering system, the trailer backing path control signal causing the steering system to maneuver the vehicle to maintain the vehicle and the trailer on (per Claims 22 and 26) the specified path (per Claim 22) / the specified path (per Claim 26) during reversing of the vehicle and the trailer (per Claims 22 and 26) (“In the case where the trailer is automatically attached to the vehicle, the vehicle can then navigate back to where the person who gave the command is located, or to a location of the person's choice”, Paragraph 54).
Regarding Claim 23, Shank discloses the method of Claim 20, and Shank further discloses that the steps of (a) receiving the trailer function activation input, (b) determining whether the trailer is coupled with or is uncoupled from the hitch, and either (c) executing the hitch assistance operating routine, or (d) executing the trailer backup assistance routine, are carried out using a controller (control system 10, control module/circuit 20).
Claims 10, 19, 21-22, and 24-26 are rejected under 35 USC 103 as being unpatentable over Shank in view of Hafner et al. (US 2014/0249691), herein “Hafner”.
Regarding Claims 10, 19, and 24, Shank discloses the system of Claim 1, the vehicle of Claim 11, and the method of Claim 20, respectively, and Hafner teaches that the system further includes (per Claim 10) / the vehicle further includes (per Claim 19) / wherein (per Claim 24)
an input device (HMI device 102 / trailer backup steering input apparatus 125) including a rotatable rotary element (“A rotatable control element in the form of a knob 170 is coupled to a movement sensing device 175”, Paragraph 117 / curvature input module 1506) and a button (per Claim 10) (“may be manually activated via a user input mechanism, such as a button located on a human machine interface (e.g. HMI 102), or elsewhere in the selected vehicle”, Paragraph 218; also considered “pushing the rotary knob” rather than turning it per the citations below) / an input device (HMI device 102) disposed within an interior of the vehicle (see Fig. 9) and having a rotatable rotary element (“A rotatable control element in the form of a knob 170 is coupled to a movement sensing device 175”, Paragraph and a button (per Claims 19 and 24) (“may be manually activated via a user input mechanism, such as a button located on a human machine interface (e.g. HMI 102), or elsewhere in the selected vehicle”, Paragraph 218; also considered “pushing the rotary knob” rather than turning it per the citations below), wherein the controller is further configured to:
use a first input signal from the button as the trailer function activation input (“The driver may activate the setup by way of the backup steering input apparatus 125, for example by turning or pushing the rotary knob, or my merely making a selection for the trailer backup assist system from a menu on the HMI device 102”, Paragraph 166, “Once the system is selected by either the trailer backup steering input apparatus 125 or the HMI device 102, the system will guide the driver to prepare the vehicle and vehicle trailer combination as necessary”, Paragraph 167, “Upon connection 580 of a compatible trailer 110, the vehicle 100 being "on" 590 and the vehicle 100 being in "park" 590, the HMI 102 will present a menu 104 that has a "Towing" mode option to be selected by the driver. The driver selects "Towing" mode”, Paragraph 168); and
use a second input signal from the rotatable rotary element as a control signal for deriving the specified path in connection with the backup assist mode (“Although a control knob, a set of virtual buttons, or a touch screen can each be implemented for enabling trailer path curvature control, the disclosed subject matter is not unnecessarily limited to any particular configuration of interface through which a desired trailer path curvature is inputted”, Paragraph 94, “Similar to a rotational control input device configured in accordance with embodiments of the disclosed subject matter (e.g., the knob 170 and associated movement sensing device), such a non-rotational control input device is configured to selectively provide a signal causing a trailer to follow a path of travel segment that is substantially straight and to selectively provide a signal causing the trailer to follow a path of travel .  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system/vehicle of Shank to include one or more buttons/rotary knobs for enabling a user to first initialize a respective mode for either connecting a trailer to their vehicle or for backing their vehicle/trailer combination up once they are already connected, 
Regarding Claims 21 and 25, Shank discloses the system of Claim 1 and the method of Claim 20, respectively, and Hafner teaches that the trailer function activation input is a first trailer function activation input (per Claims 21 and 25) (“The driver may activate the setup by way of the backup steering input apparatus 125, for example by turning or pushing the rotary knob, or my merely making a selection for the trailer backup assist system from a menu on the HMI device 102”, Paragraph 166, “Once the system is selected by either the trailer backup steering input apparatus 125 or the HMI device 102, the system will guide the driver to prepare the vehicle and vehicle trailer combination as necessary”, Paragraph 167),
the controller being further configured tore-determine whether the trailer is coupled with the hitch or is uncoupled from the hitch, in response to receiving a second trailer function activation input (per Claim 21) / ; and wherein the method further comprises re-determining whether the trailer is coupled with the hitch or is uncoupled from the hitch, in response to receiving a second trailer function activation input (per Claim 25) (“For certain camera-based hitch angle detection systems, an operation 602 is performed wherein a warning menu may be presented to the driver, by way of the HMI, informing the driver that the trailer must be in a straight line, meaning there is no angle at the hitch between the vehicle and the trailer. The warning indicates that the driver may need to take corrective action, for example, pull the vehicle forward in order to align the trailer and the vehicle as required for the setup 600…The driver applies any corrections 603 in that the driver makes any necessary adjustment he has been alerted to and indicates, by acknowledging that corrective actions have been applied 603 and that the trailer is in line with .  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system/vehicle of Shank to require a first initialization setup start command from the user, and a second confirmation command indicating that setup is complete from the user (which serves as a re-determination that the trailer is coupled or uncoupled depending on which function is being confirmed with the second command), as taught by Hafner, in order to ensure that the vehicle and/or the trailer are positioned properly for the system to properly carry out the requested trailer function.
Regarding Claims 22 and 26, Shank as modified by Hafner teaches the system of Claim 21 and the method of Claim 25, respectively, and Hafner further teaches that the controller is further configured to: (per Claim 22) / wherein: (per Claim 26)
subsequent to receiving the second trailer function activation input and re-determining whether the trailer is coupled with the hitch or is uncoupled from the hitch, execute one of: (per Claim 22) / subsequent to receiving the second trailer function activation input and re-determining whether the trailer is coupled with the hitch or is uncoupled from the hitch, execute one of: (per Claim 26) (“the driver…indicates, by acknowledging that corrective actions have been applied 603 and that the trailer is in line with the vehicle”, Paragraph 168)
in response to determining that the trailer is not coupled with the hitch, (per Claims 22 and 26) the coupler (per Claim 22) / the coupler (per Claim 26) of the trailer; or (per Claims 22 and 26)
in response to determining that the trailer is coupled with the hitch, (per Claims 22 and 26) the trailer on (per Claims 22 and 26) the specified path (per Claim 22) / the specified path (per Claim 26) during reversing (“a controller that reverses the trailer to the waypoint position along the first and second circular trajectories, which are dynamically regenerated as the trailer reverses along the first circular trajectory”, Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the system/vehicle of Shank to execute a trailer backup assistance routine after receiving the second confirmation command indicating that setup is complete from the user (which serves as the re-determination that the trailer is coupled), as further taught by Hafner, in order to enable the vehicle-trailer combination to be backed up along the specified path since that is the user-requested trailer function and the user has already confirmed that the vehicle-trailer combination is positioned properly for the back-up function to be safely executed.
Response to Arguments
Applicant's respectfully submitted amendments/remarks filed 23 Feb 21 have been fully considered but the presented arguments are not fully persuasive.  Additionally, the amendments made to the claims necessitated both additional search and consideration and the need to make Double Patenting rejections against all pending claims in view of co-owned U.S. Patent No. 10780752.
Regarding Applicant’s arguments pertaining to the previously made Claim Objections, the Examiner is persuaded and thus these objections have been withdrawn.
Regarding Applicant’s arguments pertaining to the previously made Claim Rejections under 35 USC 112(b), the Examiner is only partially persuaded.  While Applicant’s arguments relating to Claims 8 and 17 have been persuasive and thus those particular rejections have been withdrawn, Applicant further asserts that “in general, the claims have been amended in accordance with the numerous suggestions made by the Examiner as being sufficient to overcome the rejections, with the cancellation of claims 12-14 and 16-18 further rendering the rejections thereof moot”.  However, this statement has not been found persuasive.  The amendments made to the claims necessitated numerous new rejections under 35 USC 112(b), so despite the previous rejections under this statute being withdrawn, all pending claims are still considered indefinite for the reasons described above in this instant Office action.
Regarding Applicant’s arguments pertaining to the previously made Claim Rejections under 35 USC 102/103, the Examiner is only partially persuaded.  While Examiner agrees that the previously cited 
Furthermore, Applicant additionally argues that the asserted trailer backup mode only consists of reversing the steering direction of the steered wheels with respect to the steering wheel, which does not cover the amended claim requirements pertaining to the trailer backup assistance routine.  However, Shank discloses more than just this one functionality relating to the trailer backup assistance routine.  For example, Shank discloses the required elements in Paragraph 53: “In the case where the trailer is automatically attached to the vehicle, the vehicle can then navigate back to where the person who gave the command is located, or to a location of the person's choice”.
As the amendment to the claims forced these new claim limitation interpretations and thus forced the new claim mapping of relevant citations of Shank, the Examiner believes the additional arguments pertaining to alleged insufficiencies of Shank and/or the other cited to references have effectively become moot.  As such, Examiner urges Applicant to carefully review the current prior art claim rejections since they are now significantly different than the previous prior art claim rejections, even if they utilize the same Shank reference as the primary reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663